               UNITED STATES DISTRICT COURT
       NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


 IN RE: LION AIR JT 610 CRASH                Consolidated Case No.:
                                             1:18-cv-07686
 RIANDY CHRISTIAN SAPUTRA,
 as Personal Representative of the           Original Case No.
 Estate     of    FIFI      HAJANTO,         1:19-cv-02774
 individually, and as next friend of his
 minor    child    K.A.;    ANTHONY
 WILLIAM, individually;         PENDY        Honorable Thomas M. Durkin
 HAJANTO, individually; and NG
 NGIAM SOE, individually,
                               Plaintiffs,
                    v.
 THE BOEING COMPANY,
                            Defendants.


   JOINT MOTION FOR DISMISSAL OF PLAINTIFF’S CLAIMS WITH
       PREJUDICE AND APPROVAL OF MINOR SETTLEMENT
Plaintiffs, RIANDY CHRISTIAN SAPUTRA, as Personal Representative of the
Estate of FIFI HAJANTO, individually, and as next friend of his minor child
K.A.; ANTHONY WILLIAM, individually; PENDY HAJANTO, individually; and NG
NGIAM SOE, individually, by and through their undersigned attorneys, moves
this Court for an Order approving the settlement with Defendant, The Boeing
Company of claims relating to the death of FIFI HAJANTO (“Decedent”), and
in support thereof states as follows:
                                    FACTS
   1. Decedent was a passenger on board a Boeing 737 MAX 8 aircraft,
registered as PK-LQP (“Subject Aircraft”) and operated by PT Lion Mentari
Airlines as Lion Air Flight JT 610 en route from Jakarta, Indonesia to Pangkal
Pinang, Indonesia on October 29, 2018.




                                        1
   2. Flight JT 610 crashed into the Java Sea off the coast of Jakarta shortly
after takeoff, killing all 189 persons aboard the airplane, including Decedent.
   3. Plaintiffs have asserted wrongful death and survival actions arising out
of the death of Decedent in the crash of Flight JT 610 and on behalf of all heirs
of Decedent. Those heirs include RIANDY CHRISTIAN SAPUTRA, ANTHONY
WILLIAM, PENDY HAJANTO, NG NGIAM SOE, and a minor heir K.A.
   4. The undersigned counsel for Plaintiffs is an independent attorney who
represents the interests of Plaintiffs and Decedent’s heirs, including the minor
heirs, who has investigated, and is familiar with, the facts of this matter,
including Plaintiffs’ claims, damages, Defendant’s defenses and positions,
certain legal authorities, and evidence pertaining thereto. Plaintiffs’ counsel
may adequately investigate and evaluate these aspects of the matter on
behalf of K.A. because they are members of the same family who have
suffered similar damages and whose claims and interests do not conflict with
one another.
                        PLAINTIFFS’ ALLEGATIONS
   5. Plaintiffs filed a complaint based on products liability and negligence
against Boeing.
   6. Plaintiffs allege that Boeing designed, manufactured, assembled, and
sold the Subject Aircraft.
   7. Plaintiffs allege that the Subject Aircraft was defective.
   8. Plaintiffs allege that as the direct and proximate result of the alleged
defective condition of the Subject Aircraft, the Subject Aircraft crashed into
the Java Sea off the coast of Jakarta, Indonesia, resulting in the death of
Decedent.
   9. Plaintiffs allege as a direct and proximate result of the alleged defective
condition of the Subject Aircraft, Decedent’s heirs and next of kin have
suffered loss of support, loss of net accumulations, loss of household services,



                                       2
loss of care, comfort, companionship, guidance, and society and mental
anguish, sorrow and grief as the result of the death of Decedent.
                           PLAINTIFF’S DAMAGES
 10. Decedent FIFI HAJANTO was 42-years-old. Decedent was a business
owner. Decedent earned approximately $25,250.00 USD per year.
 11. The Decedent is survived by:
      a. Husband; Riandy Christian Saputra. Married September 12, 1998
      b. Minor Daughter; K.A., 15-years-old
      c. Son; Anthony William, 19-years-old
      d. Dependent Father; Pendy Hajanto, 75-years-old
      e. Dependent Mother; Ng Ngiam Soe, 78-years-old
                DEFENDANT’S POSITION AND DEFENSES
 12. Defendant Boeing denies that the accident aircraft was defective and
further denies that any act or omission by it proximately caused this crash.
                          SETTLEMENT AGREEMENT
 13. Counsel for Plaintiffs and counsel for Boeing engaged in a mediation
before retired Cook County Circuit Court Chief Judge O’Connell and have
reached an agreement to settle the claims of these Plaintiff against Boeing.
 14. As a condition of the settlement, Plaintiffs have agreed to keep the
amount of the settlement confidential. A sealed declaration providing the
terms of the settlement has been provided to the Court separately.
 15. In negotiating this settlement, Plaintiffs’ counsel considered the strength
of Plaintiffs’ action against Boeing and Boeing’s asserted defenses, including
the potential merit of its position in an anticipated forum non conveniens
motion to dismiss Plaintiffs’ claims.
 16. Plaintiffs’ counsel is experienced in the representation of families of
victims of international airplane accidents. Plaintiffs’ counsel believes the
settlement amount is fair and reasonable under all the above-stated



                                        3
considerations, including Plaintiffs’ damages as a result of Plaintiffs’ minor
status, and Plaintiffs’ incapacity in general.
 17. The mediator Judge O’Connell has a great deal of experience as a judge
in aviation matters and this mediator also believes this is a reasonable
settlement.
 18. Plaintiffs’ counsel has fully explained all the above facts to Plaintiffs, and
they agree that the settlement amount is fair and reasonable, and Plaintiffs
seeks the Court’s approval of this settlement.
WHEREFORE, the Parties pray that this Court enter an Order:
   a. Finding the undersigned Charles Herrmann, Esq. is an independent
      attorney representing the interests of the minor plaintiff K.A., and who
      is competent to represent the interests of minor plaintiff and next of kin
      that are members of the same family;
   b. Approving on behalf of the minor plaintiff K.A. the settlement of the
      claims of plaintiffs against defendant;
   c. Dismissing this action with prejudice and without costs against
      defendant and retaining jurisdiction to effectuate settlement; and
   d. Providing plaintiffs with other relief as this Court may deem just.
Respectfully submitted,
 /s/ Charles Herrmann                            /s/ Bates McIntyre Larson
Charles Herrmann                             Bates McIntyre Larson
charles@hlg.lawyer                           BLarson@PerkinsCoie.com
Mark Lindquist                               Daniel T. Burley
mark@hlg.lawyer                              DBurley@PerkinsCoie.com
HERRMANN LAW GROUP                           PERKINS COIE LLP
505 Fifth Ave South, Ste. 330                131 S. Dearborn, Suite 1700
Seattle, WA 98104                            Chicago, IL 60603
T: (206) 625-9104                            T: (312) 324-8400
F: (206) 682-6710                            F: (312) 324-9400




                                        4
Crystal Lloyd                          Mack H. Shultz
crystal@hlg.lawyer                     MShultz@PerkinsCoie.com
HERRMANN LAW GROUP                     Gretchen M. Paine
1535 Tacoma Ave. S.                    GPaine@PerkinsCoie.com
Tacoma, WA 98403                       PERKINS COIE LLP
T: (253) 627-8142                      1201 Third Ave., Suite 4900
F: (253) 627-1835                      Seattle, WA 98101
                                       T: (206) 359-8000
                                       F: (206) 359-9000

Carmen D. Caruso                       Dan K. Webb
77 W. Washington St., Suite 1900       dwebb@winston.com
Chicago, IL 60602                      Christopher B. Essig
CARMEN D. CARUSO LAW FIRM              cessig@winston.com
T: (312) 626-1160                      Julia M. Johnson
F: (312) 276-8646                      jmjohnson@winston.com
                                       WINSTON & STRAWN LLP
                                       35 West Wacker Drive
                                       Chicago, Illinois 60601-9703
                                       Phone: (312) 558-5600

Attorneys for Plaintiffs               Attorneys for Defendant The Boeing
                                       Company




                                   5
